[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                           ________________________           FILED
                                                     U.S. COURT OF APPEALS
                                  No. 11-15463         ELEVENTH CIRCUIT
                                                           JUNE 8, 2012
                              Non-Argument Calendar
                            ________________________        JOHN LEY
                                                             CLERK

                       D.C. Docket No. 9:11-cr-80127-WPD-1

UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

versus

LAURENCE HOUGHTON,
a.k.a Lawrence Bradlee Houghton

                                                              Defendant-Appellant.

                           ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                   (June 8, 2012)

Before MARCUS, WILSON and BLACK, Circuit Judges.

PER CURIAM:

         Neal Gary Rosensweig, appointed counsel for Laurence Houghton in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Houghton’s convictions and

sentences are AFFIRMED.




                                         2